Citation Nr: 1806057	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-20 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veronica Lira, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a bilateral hearing loss disability which he believes is due to exposure to acoustic trauma during active duty service.  The Veteran's Form DD-214 reflects his military occupational specialty (MOS) was a Boatswain's Mate, which the Board acknowledges is associated with a high probability of noise exposure.  

While the results of May 2014 VA audiometric testing did not reflect a hearing loss disability as defined by VA regulation, see 38 C.F.R. § 3.385 (2017), they did reflect some evidence of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.").  The Veteran's service treatment records also reflect some evidence of hearing loss in the left ear.  See id.  

At his November 2017 hearing before the Board, the Veteran, through his representative, requested that a new examination be performed to assess whether he has a hearing loss disability as defined by VA regulation and, if so, to obtain an etiology opinion.  The Board acknowledges that the mere passage of time does not require VA to provide a new medical examination in a service connection case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, given that there is some evidence of hearing loss in the left ear during service and bilaterally in May 2014, the Veteran's MOS is associated with a high probability of noise exposure, and considering the Veteran's request for a new examination, the Board agrees a remand is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file, to include the results of any audiometric testing.

2.  Afford the Veteran a VA audiology examination to determine whether he has a hearing loss disability as defined by VA regulation and, if so, whether it is etiologically related to his active duty service.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the functional effects associated with his hearing loss.

The examiner must be provided with and review the Veteran's claim's file.  The Board draws the examiner's attention, but in no way limits it, to the Veteran's statements in his June 2014 VA Form 9 (Substantive Appeal) and his testimony at his November 2017 videoconference hearing.  The Board also notes that the Veteran's military occupational specialty during active service was a Boatswain's Mate, which the Department of Defense has determined carries a high probability of exposure to acoustic trauma.

Following a thorough review of the evidence, and with consideration of the medical and lay evidence of record, the examiner is requested to provide the following opinion:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hearing loss disability is etiologically related to his active duty service.

A complete rationale for the opinion must be provided.  The examiner is informed that the absence of a hearing loss disability at separation from active service may not be the sole rationale for a negative opinion.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must indicate why this is so.

3.  The Veteran is informed that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.



	(CONTINUED ON NEXT PAGE)

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

